

98 S677 IS: Allied Burden Sharing Report Act of 2021
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 677IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Lee (for himself, Mr. Paul, Ms. Ernst, Mr. Lankford, Mr. Hawley, and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require annual reports on allied contributions to the common defense, and for other purposes.1.Short titleThis Act may be cited as the Allied Burden Sharing Report Act of 2021.2.Finding; sense of Congress(a)FindingCongress finds that section 1003 of the Department of Defense Authorization Act, 1985 (Public Law 98–525; 63 Stat. 2241)—(1)expresses the sense of Congress that, due to threats that are ever-changing, Congress must be informed with respect to allied contributions to the common defense to properly assess the readiness of the United States and the countries described in section 3(b) for threats; and(2)requires the Secretary to submit to Congress an annual report on the contributions of allies to the common defense.(b)Sense of CongressIt is the sense of Congress that—(1)the threats facing the United States—(A)extend beyond the global war on terror; and(B)include near-peer threats; and(2)the President should seek from each country described in section 3(b) acceptance of international security responsibilities and agreements to make contributions to the common defense in accordance with the collective defense agreements or treaties to which such country is a party.3.Reports on allied contributions to the common defense(a)In generalNot later than March 1 each year, the Secretary, in coordination with the heads of other Federal agencies, as the Secretary determines to be necessary, shall submit to the appropriate committees of Congress a report containing a description of—(1)the annual defense spending by each country described in subsection (b), including available data on nominal budget figures and defense spending as a percentage of the gross domestic products of each such country for the fiscal year immediately preceding the fiscal year in which the report is submitted;(2)the activities of each such country to contribute to military or stability operations in which the Armed Forces of the United States are a participant or may be called upon in accordance with a cooperative defense agreement to which the United States is a party;(3)any limitations placed by any such country on the use of such contributions; and(4)any actions undertaken by the United States or by other countries to minimize such limitations.(b)Countries describedThe countries described in this subsection are the following:(1)Each member state of the North Atlantic Treaty Organization.(2)Each member state of the Gulf Cooperation Council.(3)Each country party to the Inter-American Treaty of Reciprocal Assistance (Rio Treaty), done at Rio de Janeiro September 2, 1947, and entered into force December 3, 1948 (TIAS 1838).(4)Australia.(5)Japan.(6)New Zealand.(7)The Philippines.(8)South Korea.(9)Thailand.(c)FormEach report under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.(d)AvailabilityA report submitted under subsection (a) shall be made available on request to any Member of Congress.4.DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.(2)SecretaryThe term Secretary means the Secretary of Defense.